Citation Nr: 1025639	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability, including right knee disability.

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.

3.  Entitlement to a rating higher than 10 percent for service-
connected osteoarthritis of the right knee, status post patellar 
open reduction and internal fixation.

4.  Entitlement to an effective date earlier than December 12, 
2008 for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1999 to November 
2002 and from May 2003 to August 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issues of entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability, entitlement to a rating higher than 10 percent for 
service-connected osteoarthritis of the right knee, status post 
patellar open reduction and internal fixation, and entitlement to 
an effective date earlier than December 12, 2008 for the grant of 
service connection for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a left knee disorder was 
originally denied by the RO in October 2005 and confirmed in 
April 2006; the Veteran was notified in writing of the decision, 
but he did not initiate an appeal within the applicable time 
limit.

2.  Evidence pertaining to the Veteran's left knee disorder which 
has been received since the April 2006 rating decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final rating decision is new and 
material, and the Veteran's claim for service connection for a 
left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is 
granting in full the Veteran's request to reopen the claim for 
service connection for a left knee disorder, the benefit sought 
on appeal.  Consequently, the Board finds that any lack of notice 
and/or development cannot be considered prejudicial to the 
Veteran, and remand for such notice and/or development is not 
required.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Left Knee Disorder

Notwithstanding determinations by the RO that new and material 
evidence has been received to reopen the Veteran's claim, it is 
noted that on its own, the Board is required to determine whether 
new and material evidence has been presented.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for a left knee disorder was first denied in a 
rating decision of October 2005.  The Veteran submitted a notice 
of disagreement to that decision, and the denial was confirmed in 
an April 2006 decision.  The Veteran was notified of his right to 
appeal that decision in April 2006.  The Veteran did not file a 
timely appeal and subsequently, the October 2005 rating decision 
became final when the Veteran did not perfect his appeal within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection for 
a left knee disorder may only be opened if new and material 
evidence is submitted.  

In this instance, since the October 2005 decision denied the 
claim on the basis that there was no evidence of a chronic or 
permanent disability incurred in or caused by active duty, the 
Board finds that new and material evidence would consist of 
evidence of a chronic or permanent disability incurred in or 
caused by active duty.

Evidence received since the October 2005 rating decision, and the 
April 2006 rating decision confirming the October 2005 decision, 
consists of numerous records and documents.  Specifically, the 
Veteran has submitted VA outpatient records documenting 
complaints and treatment for left knee pain and has asserted that 
his left knee pain is a result of his service-connected right 
knee disability.  Additionally, magnetic resonance imaging (MRI) 
examination discloses a tear of the medical meniscus articular 
cartilage.

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board agrees 
with the RO's determination that the claim of service connection 
for a left knee disorder is reopened.  Additional evidence is 
required to fulfill the duty to assist the Veteran, so the merits 
of the reopened claim cannot be adjudicated at this time.  
Moreover, the Veteran now contends that the service-connected 
right knee and pes planus disabilities caused the left knee 
disorder.  Further development is addressed in the Remand, below.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a left knee disorder; to 
this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for a left knee 
disorder, to include as due to a service-connected disability, to 
include right knee disability and/or service-connected pes 
planus, has been reopened.  The Board finds that further 
development is necessary.

The Veteran was afforded a VA examination in July 2009.  The 
examiner was asked to state to what extent the Veteran's left 
knee disorders could be attributed to his service-connected right 
knee osteoarthritis.  The examiner stated that he could not 
resolve the issue without resort to mere speculation.  This 
opinion was, however, offered without an explanation or rationale 
as to why the requested opinion could not be entered without 
resort to speculation.  Consequently, the July 2009 VA examiner's 
etiology opinion is not sufficient for completion of appellate 
review.  Accordingly, the Board cannot rely on the opinion as to 
etiology of the Veteran's claimed left knee disorder.  The 
Veteran must be afforded a more thorough VA examination that 
includes a more responsive opinion.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c) (4).  

Additionally, the Board notes that the Veteran has been awarded 
service connection for a right knee disability and for bilateral 
flat feet.  The Veteran contends that the service-connected 
disabilities caused or aggravate the left knee disorder.  An 
opinion should be obtained that discusses both any possible 
relationship between the Veteran's service-connected flat feet 
and a left knee disorder and any possible relationship between 
right knee disabilities and his left knee disorder.

The Veteran is also seeking entitlement to a rating higher than 
10 percent for service-connected osteoarthritis of the right 
knee, status post patellar open reduction internal fixation.  The 
Veteran was afforded a VA examination for his right knee in 
January 2008.  The Board finds the January 2008 examination to be 
incomplete for rating purposes.  The examiner reported the 
Veteran's range of motion measurements with no numerical notation 
of pain occurring at any degree.  However, the examiner commented 
that there was pain on active range of motion.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  Remand is necessary to obtain a more complete and 
thorough examination.

Finally, in June 2009, the RO granted the Veteran's claim for 
service connection for PTSD, effective December 2008.  In June 
2009, the Veteran submitted a notice of disagreement as to the 
effective date of the grant of service connection for PTSD.  A 
statement of the case (SOC) must be issued on this claim.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required by 
the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all recent medical treatment records 
from all VA facilities at which the Veteran was 
treated for a left knee disorder or for a 
service-connected disability, to include service-
connected pes planus or right knee disability, 
from January 2008 to the present.  
2.  Afford the Veteran an opportunity to identify 
all non-VA providers who have recently treated 
him for right knee disability, pes planus, or 
left knee complaints.  The Veteran should be 
asked if he has been treated by any non-VA 
clinical providers since January 2008.  The 
Veteran's response should be documented in 
writing and associated with the claims file.  

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate chronic left 
knee impairment, including employment medical 
evaluation(s) or records, records of time lost 
from work, or statements of individuals who have 
observed left knee symptoms.

4.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination of the left knee.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent, or greater) that the diagnosed 
left knee disorder is causally or 
etiologically related to the Veteran's 
service, or that the diagnosed left knee 
disorder is secondary to or permanently 
aggravated by any service-connected 
disability, to include osteoarthritis of 
the right knee and/or bilateral pes 
planus.  

The examiner should take into account the 
Veteran's report that when his right knee 
exacerbates he is forced to overuse the 
left knee to compensate.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

5.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his right knee 
disability.  

Ask the examiner to discuss all findings 
in terms of the Knee and Leg 
Musculoskeletal System Schedule of 
Ratings, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 - 5263 (2009).  The pertinent 
rating criteria must be provided to the 
examiner.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion testing.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should comment on the 
functional limitations, if any, associated 
with the Veteran's service-connected right 
knee disability.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, and pain on 
movement or when the joint is used 
repeatedly over time.  

Of particular significance, the 
examiner should specify the point of 
flexion or extension of the leg at 
which pain begins to occur, and the 
point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.   

6.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

7.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
effective date earlier than December 12, 
2008 for the grant of service connection 
for PTSD.  The Veteran should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the Appellant files a timely 
substantive appeal.

8.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


